Citation Nr: 0824874	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  00-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal (left foot condition).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability under 38 C.F.R. § 4.16(a).

3.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007) for the veteran's service-
connected left foot condition.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
left foot condition.  A 10 percent evaluation was assigned, 
effective August 29, 1991.  This matter also comes to the 
Board from an April 1995 RO decision that denied his claim 
for a total rating based on individual unemployability due to 
service-connected disability.

In December 1995, the RO concluded that there was clear and 
unmistakable error in the November 1994 rating decision.  The 
RO noted that, in rating the current severity of the 
veteran's left foot condition, the decision should have taken 
into account the extent of the veteran's pre-service left 
foot disorder.  Accordingly, taking into account the extent 
of the veteran's pre-service problems with his left foot, no 
more than a 10 percent evaluation was warranted.

In July 1998, the RO granted the veteran a higher, 20 
percent, evaluation for the service connected left foot 
disorder, effective August 29, 1991.

In March 2001 and November 2003, the Board remanded the 
veteran's appeal for further evidentiary development.

In a November 2005 decision, the Board denied a schedular 
rating in excess of 20 percent for the veteran's service-
connected left foot condition as well as entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  In the same decision, the Board 
found that the criteria for submission of the veteran's TDIU 
claim for an extraschedular rating under 38 C.F.R. § 4.16(b) 
had been met and remanded the issue to the RO for submission 
to the Director of Compensation and Pension for a 
determination of whether an extraschedular rating is 
warranted.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

In an order dated in June 2007, pursuant to a Joint Motion 
for Partial Remand, the Court vacated and remanded that part 
of the Board's decision that denied a rating in excess of 20 
percent for the service-connected left foot condition and 
entitlement to TDIU under 38 C.F.R. § 4.16(a).  [The Joint 
Motion noted that the Board's remand of the issue of 
entitlement to TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b) was left undisturbed.]  

The issue of entitlement to extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the veteran's service-
connected left foot condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pre-service medical evidence indicates that the veteran 
was born with a congenital deformity of the left foot and at 
age seven underwent surgical amputation of the second, third 
and fourth toes with excision of the second metatarsal.

2.  Medical evidence of record establishes that the veteran's 
preexisting status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal, underwent a marked increase in severity beyond 
its natural progression during his period of active duty.

3.  The veteran is in receipt of the maximum schedular rating 
available for his left foot condition under Diagnostic Code 
5270; and his condition is not productive of marked claw foot 
or pronounced acquired flatfoot so as to warrant a rating in 
excess of his current evaluation.

4.  The veteran's service-connected status post amputation of 
the left second, third and fourth toes, including the absence 
of the second metatarsal, is evaluated as 40 percent 
disabling with a pre-service deduction of 20 percent, for a 
total evaluation of 20 percent disabling; the veteran has no 
other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's preexisting status post amputation of the 
left second, third and fourth toes, including the absence of 
the second metatarsal, was 20 percent disabling at his entry 
into active duty. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.322(a), 4.7, 4.20, 4.71a; Diagnostic Code (DC) 
5172 (1995).

2.  The veteran's status post amputation of the left second, 
third and fourth toes, including the absence of the second 
metatarsal, is currently evaluated as 20 percent disabling 
due to in-service aggravation; the criteria for an evaluation 
in excess of 20 percent evaluation for this condition have 
not been met. 38 U.S.C.A. §§ 1153, 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.306, 3.321, 3.322(a), 4.7, 4.20, 4.71a; DC 5270 
(2007).

3.  The scheduler criteria for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, 3.340, 3.341, 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

In this case, the veteran was not provided a notice that 
fulfills the requirements of section 5103(a) and 38 C.F.R. § 
3.159(b) before the initial unfavorable RO decisions in 
November 1994 and April 1995.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the RO readjudicated the 
claims and sent the veteran supplemental statements of the 
case (SSOC) in December 2002 and July 2005, following the 
VCAA notice compliance actions in November 2002 and March 
2005.  The veteran was provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the notices.  In April 2005, the veteran indicated 
that he had no further evidence or information to submit.  
Therefore, there is no prejudice to him because his claims 
were readjudicated by the RO after appropriate VCAA notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The November 2002 and March 2005 VCAA letters summarized the 
evidence needed to substantiate the claims and VA's duty to 
assist.  They also specified the evidence the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating and TDIU claims, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on these elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's 
increased rating and TDIU claims, any question about the 
appropriate disability rating and effective date to be 
assigned is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  On the contrary, as noted 
above, the veteran has stated that he has no additional 
evidence to submit.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).



Initial matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board notes that neither the June 2007 Joint 
Motion for Partial Remand nor the Court's subsequent Order 
identified any flaw in the November 2005 decision other than 
the Board's failure to address entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected left foot condition.  The June 2007 Joint 
Motion did not identify any substantive defects in the 
Board's November 2005 decision with respect to its denial of 
a higher schedular rating for the veteran's left foot 
condition and its denial of TDIU under 38 C.F.R. § 4.16(a).  
The Board notes that it is remanding the issue of entitlement 
to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the veteran's service-connected left foot condition to 
the RO for consideration.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is confident 
that if there were other substantive errors in the Board's 
prior decision this would have been brought to the Board's 
attention by the Court for the sake of judicial economy.



Entitlement to an initial evaluation in excess of 20 percent 
for left foot condition.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where 
the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the medical evidence in the veteran's claims 
file clearly reflects that the veteran was status post 
amputation of the left second, third and fourth toes, 
including the absence of the second metatarsal, prior to 
service entry in November 1965.  This is reflected in his 
entrance examination dated in October 1965.  Accordingly, the 
basis for the RO's grant of service connection for this 
condition was aggravation of a preexisting disability.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In cases involving aggravation by active service, the rating 
assigned to the disorder will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether it was 
noted at entry into active service, or whether it was 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total (100 percent), no deduction will be made.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322.

In the instant case, the veteran's status post amputation of 
the left second, third and fourth toes, including the absence 
of the second metatarsal, was first evaluated as 10 percent 
disabling under DCs 5172-5284, and later increased to 20 
percent disabling under DCs 5199-5270.  38 C.F.R. § 4.20, 
4.71a.  These evaluations reflect the maximum evaluation 
available under the assigned DC after subtraction of 20 
percent for the level of the veteran's disability prior to 
service entry.

Pursuant to DC 5172, amputation of one or two toes, other 
than the great toe, with metatarsal involvement warrants a 
maximum 20 percent evaluation.  Under DC 5284, a 10 percent 
evaluation is warranted for moderate foot injury, 20 percent 
is granted for a moderately severe injury, and 30 percent is 
awarded for a severe foot injury.  A note to this DC states 
that 40 percent will be awarded for actual loss of use of the 
foot.  Finally, under DC 5270 ankylosis of the ankle warrants 
a 20 percent evaluation for plantar flexion of less than 30 
degrees, a 30 percent evaluation is warranted for plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, and a 40 percent evaluation is granted where 
plantar flexion is more than 40 degrees, or dorsiflexion is 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Analysis

The medical evidence in this case, as summarized and 
reevaluated in an April 2005 VA fee basis examination, 
reveals that the veteran was born with a congenital deformity 
of his left foot and that at age seven he had his second, 
third, and fourth toes were amputated with excision of the 
second metatarsal.  The examiner stated that the veteran did 
relatively well with his condition until he started boot 
camp. With the rigors of boot camp, including marching, the 
veteran's foot became symptomatic and he was discharged from 
the service.  The veteran worked as a welder after service 
for some 19 years, but then had to stop because of his left 
foot condition.  His left foot became swollen and painful, 
and the veteran would wear a short leg cast for a short 
period of up to two months in order to combat the swelling.  
The veteran currently uses a prosthetic device for his 
condition, but must still wear a fiberglass cast when the 
swelling becomes too great for his prosthetic device.  The 
veteran uses a cane for ambulation.  Upon examination, the 
veteran complained of numbness on the lateral side of both 
the dorsum and plantar aspects of the left foot.  He has 15 
degrees of active extension at the first MP joint and 15 
degrees flexion with 15 degrees of flexion of the IP joint at 
the great toe.  The veteran was also found to have 5 degrees 
of dorsiflexion, 30 degrees of plantar flexion and he was 
noted to have lost all hindfoot motion, although there was 
some medial and lateral motion within the joint itself.  He 
had absence of knee and ankle jerk.  The examiner also noted 
the absence of the left second, third and fourth toes, found 
that there was no swelling and some tenderness on palpation, 
adequate circulation and no neuroma.  The veteran was 
diagnosed with congenital deformity of the left foot status 
post amputation to he second, third and fourth toes with a 
second metatarsectomy.

Based on an evaluation of the veteran's condition, the RO 
assigned the maximum evaluation of 40 percent under DC 5270 
and subtracted 20 percent for the veteran's preexisting 
disability, for a resulting disability rating of 20 percent.  
The Board agrees with the RO's assessment.

The veteran's condition is currently evaluated at the maximum 
rating available under DC 5270.  The only other DCs that may 
afford the veteran a higher evaluation, DC 5276 (bilateral 
acquired flatfoot) and DC 5278 (bilateral acquired claw 
foot), are not supported by the evidence.  The record in this 
case also shows that the veteran's left foot condition 
preexisted service.  The veteran was born with a congenital 
deformity of his left foot and that at age seven he had his 
second, third, and fourth toes amputated with excision of the 
second metatarsal.  Under DC 5172, amputation of one or two 
toes, other than the great toe, with metatarsal involvement 
warrants a 20 percent evaluation.  When this 20 percent 
evaluation is subtracted from the 40 percent maximum under DC 
5270, the veteran may only be awarded a 20 percent rating for 
aggravation of his preexisting left foot condition.  A higher 
evaluation is not available to the veteran on these facts.  
38 C.F.R. § 3.322.

Under DC 5271, a 20 percent rating is the schedular maximum 
for limitation of motion of the ankle.  In such an instance, 
where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration of 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97.  Thus, the veteran's 
complaints of pain do not warrant an evaluation in excess of 
20 percent.

Entitlement to TDIU.  

Pertinent Law and Regulations

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."



Analysis

Here, the record reflects that the veteran has one service-
connected disability, rated as 20 percent disabling.  The 
veteran, therefore, has neither sufficient service-connected 
disabilities for a combined rating of 70 percent, nor a 
single disability rated as 60 percent.  The criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
therefore not met in this case.

As noted in the Introduction, the issue of whether an 
extraschedular rating is warranted under 38 C.F.R. § 4.16(b) 
was remanded in the November 2005 Board decision.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for status post amputation of the left second, third and 
fourth toes, including the absence of the second metatarsal 
is denied.

The scheduler criteria for a TDIU rating having not been met, 
the veteran's claim is not eligible for consideration under 
38 C.F.R. § 4.16(a) is denied.


REMAND

Entitlement to extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) for the veteran's service-connected left foot 
condition.  

The evidence of record includes an April 2005 VA examination 
wherein the examiner found that the veteran had only an 11th 
grade education and that because of his service-connected 
left foot condition was no longer able to work as a welder.  
The examiner noted that being a welder required kneeling, 
squatting and bending and that the veteran goes through 
periods where he has to wear a short fiberglass cast for 
swelling lasting one to three months repetitively.  The 
examiner stated that this would interfere with any 
occupational functioning.  The examiner also noted that the 
veteran uses a cane to ambulate and also delineated problems 
and limitations with walking due to his condition.

Based on this evidence, the Board, in its November 2005 
decision, remanded the veteran's TDIU claim in order for the 
RO to consider an extraschedular evaluation under 38 C.F.R. 
§ 4.16(b).  In the June 2007 Joint Motion for Partial Remand 
the parties maintained that the Board failed to explain why 
the above evidence was not also sufficient to raise 
consideration of 38 C.F.R. § 3.321(b)(1) to the veteran's 
left foot claim.  Under the provisions of 38 C.F.R. § 
3.321(b), in exceptional cases an extraschedular evaluation 
can be provided in the interest of justice.  The governing 
norm in such a case is that the case presents such an unusual 
or exceptional disability picture with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Submit the case to the Director of 
the Compensation and Pension Service 
for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) for 
the veteran's left foot condition.  The 
Board reminds the RO that the veteran's 
claim for TDIU on an extraschedular 
basis under 38 C.F.R. § 4.16(b) remains 
in remand status.  See the November 
2005 Board remand.  

2.  If this claim is not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
this claim to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


